DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claim 4 is cancelled.
Claims 12-25 are new.
Claims 1-3, and 5-25, are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2022, 2/17/2022, 4/28/2022, 5/9/2022, 5/25/2022, 6/7/2022, 7/11/2022, 7/19/2022, 7/27/2022, 8/11/2022, 8/26/2022, and 9/23/2022, were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/11/2022, 10/25/2022, 11/2/2022, and 11/21/2022, were filed before the final office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 11/11/2022, with respect to the rejection(s) of the independent claim(s) under 35 USC 103, to the combination of Junqua and Kim, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Junqua, Raffi, and Kim, wherein Raffi has been added to cure the deficiencies of the previous combination.

Response to Amendment
The previous objection to claim 3 has been removed in view of the applicant's amendments.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Junqua et al. (US 20140164945 A1, published: 6/12/2014), in view of Rafii et al. (US 20020140633 A1, 10/3/2002), and in further view of Kim et al. (US 20100026640 A1, published: 2/4/2010).
Claim 1. (Currently Amended):  Junqua teaches an electronic device, comprising: a touch-sensitive display (touch panel system 1015 [Junqua, 0154, FIG> 10]); one or more processors (a processor coupled to the display [Junqua]); a memory; and one or more programs, wherein the one or more programs are stored in the memory (memory storing a plurality of user interface components [Junqua, 0016]) and configured to be executed by the one or more processors, the one or more programs including instructions for: displaying on the touch-sensitive display: text indicating hours in a day ([Junqua, FIG. 32]; Examiner's Note: at the top middle region), at least one region representing a calendar entry scheduled during the indicated hours ([Junqua, FIG. 32]; Examiner's Note: Calendar Day on top left, Calendar date on top right), and text inside the at least one region indicating a name of the calendar entry ([Junqua, FIG. 32]; Examiner's Note: Optometrist: Now until 11:00AM, Karaoke 12:00PM, Bingo 6:00PM).

Junqua does not teach a rotatable input mechanism; wherein the user input representing a zoom-in or zoom-out command includes a rotation of the rotatable input mechanism.
However, Rafii teaches a rotatable input mechanism (rotary knob [Rafii, 0068]); wherein the user input representing a zoom-in or zoom-out command includes a rotation of the rotatable input mechanism (zoom control 130A, shown here as a slider bar, permits the user to zoom the image in or out using a finger to "move" virtual slider bar 300. If desired, zoom control 130A could of course be implemented as a rotary knob or other device, capable of user manipulation [Rafii, 0068]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify the calendar interface invention of Junqua to include the rotatable input device feature of Raffi.
One would have been motivated to make this modification in view that a rotatable input device is one of the oldest known input devices, and it would be obvious to anyone to include it among possible input devices.

The combination of Junqua and Rafii, does not teach detecting user input representing a zoom-in or zoom-out command; and in accordance with a determination that the user input represents a zoom-in command: enlarging the at least one region, and displaying additional text inside the at least one region indicating details of the calendar entry.
However, Kim teaches detecting user input representing a zoom-in or zoom-out command; and in accordance with a determination that the user input represents a zoom-in command: enlarging the at least one region, and displaying additional text inside the at least one region indicating details of the calendar entry (FIG. 4B illustrates that the user's hand touches menu Photo Phonebook 210. In response to the user's hand touching Photo Phonebook 210, Photo Phonebook 210 is selected as illustrated in FIG. 4C. Accordingly, the control unit 170 selects Photo Phonebook 210, which is displayed at the position touched by the user's hand, and displays Photo Phonebook 210 as illustrated in FIG. 4C [Kim, 0080, FIGS. 4B-4C]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify the calendar interface invention of the combination of Junqua and Raffi, to include the multiple views calendar feature of Kim.
One would have been motivated to make this modification to enable easy zooming in and out on calendar entries in an intuitive easy manner for users.  By enabling users to quickly cycle through different calendar views, users are enabled to more quickly zoom into the level they need.
Claims 10 and 11, having the same scope and elements of claim 1, are rejected for the same reasons.

Claim 2:  The combination of Junqua, Raffi, and Kim, teaches the electronic device of claim 1.  Junqua further teaches wherein displaying additional text comprises displaying one or more calendar entry information selected from the group consisting of calendar entry time, location, and organizer ([Junqua, FIGS. 2-3]; Examiner's Note: as shown, "Lunch with Joe" gives the time of 12:00 and the location as the lobby).
Claims 12 and 19, having the same scope and elements of claim 1, are rejected for the same reasons.

Claim(s) 3 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Junqua et al. (US 20140164945 A1, published: 6/12/2014), Rafii et al. (US 20020140633 A1, 10/3/2002), and Kim et al. (US 20100026640 A1, published: 2/4/2010), and in further view of Jeon et al. (US 20130205210 A1, published: 8/8/2013).
Claim 3 (Currently Amended):  The combination of Junqua, Raffi, and Kim, teaches the electronic device of claim 1.  The combination of Junqua, Raffi, and Kim, does not teach wherein a size of the enlarged at least one region is proportional to a duration of the calendar entry.
However, Jeon teaches wherein a size of the enlarged at least one region is proportional to a duration of the calendar entry (referring to FIG. 10, through a pinch-in/out touch gesture, icons or images may be enlarged/reduced and each display step may be switched to a higher step or a lower step. For instance, considering a calendar display screen, when the touchscreen 151 displays a day state, if a pinch-in touch gesture is performed, the day state may be switched to a week state. Moreover, when the touchscreen 151 displays the week state, if a pinch-out touch gesture is performed, the week state may be switched to the day state [Jeon, 0209, FIG. 10]; Examiner's Note: in proportion to the pinched-out calendar entry).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify the calendar interface invention of the combination of Junqua, Raffi, and Kim, to include the zooming feature of Jeon.
One would have been motivated to make this modification to graphically expand an entry into the entire region.  This will render the expanded entry to be larger and easier to view by the user, providing an improved user experience.
Claims 13 and 20, having the same scope and elements of claim 1, are rejected for the same reasons.

Claim 5:  The combination of Junqua and Kim, teaches the electronic device of claim 1.  The combination of Junqua and Kim, does not teach wherein detecting user input comprises receiving data representing a de-pinching or pinching gesture on the touch-sensitive display.
However, Jeon teaches wherein detecting user input comprises receiving data representing a de-pinching or pinching gesture on the touch-sensitive display (referring to FIG. 10, through a pinch-in/out touch gesture, icons or images may be enlarged/reduced and each display step may be switched to a higher step or a lower step. For instance, considering a calendar display screen, when the touchscreen 151 displays a day state, if a pinch-in touch gesture is performed, the day state may be switched to a week state. Moreover, when the touchscreen 151 displays the week state, if a pinch-out touch gesture is performed, the week state may be switched to the day state [Jeon, 0209, FIG. 10]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify the calendar interface invention of the combination of Junqua, Raffi, and Kim, to include the zooming feature of Jeon.
One would have been motivated to make this modification to graphically expand an entry into the entire region.  This will render the expanded entry to be larger and easier to view by the user, providing an improved user experience.
Claims 14 and 21, having the same scope and elements of claim 1, are rejected for the same reasons.

Claim(s) 6-9, are rejected under 35 U.S.C. 103 as being unpatentable over Junqua et al. (US 20140164945 A1, published: 6/12/2014), Rafii et al. (US 20020140633 A1, 10/3/2002), and Kim et al. (US 20100026640 A1, published: 2/4/2010), and in further view of Boni et al. (US 20140036639 A1, published: 2/6/2014).
Claim 6 (Previously Presented):  The combination of Junqua, Raffi, and Kim, teaches the electronic device of claim 1.  The combination of Junqua, Raffi, and Kim, does not teach the one or more programs further including instructions for: in accordance with a determination that the user input represents a zoom-out command: removing the display of the text indicating hours in a day.
However, Boni teaches the one or more programs further including instructions for: in accordance with a determination that the user input represents a zoom-out command: removing the display of the text indicating hours in a day (at step 210 a zoom level of the calendar display is determined. A "zoom level" is defined herein as a format for displaying calendar data in a grid; zoom levels comprise a year view, a month view, a 2.times.2 view, a week view, and a day view, all of which are defined further herein [Boni, 0033].  The method of claim 11, further comprising showing or hiding sub-rows for free hours within the day [Boni, Claim 12]; [Boni, FIG. 5]; Examiner's Note:  wherein touching various levels comprises various views of a calendar.  A calendar in and of itself provides functions of seeing the current date, week, month.  FIG. 5 illustrates hours in a day).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify the calendar interface invention of the combination of Junqua, Raffi, and Kim, to include the variable calendar zoom level feature of Boni.
One would have been motivated to make this modification to enable users to quickly switch between calendar views and to present users with a graphical effect of zooming in and out.  Such would help distinguish this product from other identical products by adding pretty transitions. MPEP 2144.04, I.AESTHETIC DESIGN CHANGES: Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Claims 15 and 22, having the same scope and elements of claim 1, are rejected for the same reasons.

Claim 7:  The combination of Junqua, Raffi, and Kim, teaches the electronic device of claim 1.  The combination of Junqua, Raffi, and Kim, does not teach the one or more programs further including instructions for: in accordance with a determination that the user input represents a zoom-out command: reducing a size of the at least one region representing a calendar entry.
However, Boni teaches the one or more programs further including instructions for: in accordance with a determination that the user input represents a zoom-out command: reducing a size of the at least one region representing a calendar entry (at step 210 a zoom level of the calendar display is determined. A "zoom level" is defined herein as a format for displaying calendar data in a grid; zoom levels comprise a year view, a month view, a 2.times.2 view, a week view, and a day view, all of which are defined further herein [Boni, 0033]; Examiner's Note:  wherein touching various levels comprises various views of a calendar.  A calendar in and of itself provides functions of seeing the current date, week, month).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify the calendar interface invention of the combination of Junqua, Raffi, and Kim, to include the variable calendar zoom level feature of Boni.
One would have been motivated to make this modification to enable users to quickly switch between calendar views and to present users with a graphical effect of zooming in and out.  Such would help distinguish this product from other identical products by adding pretty transitions. MPEP 2144.04, I.AESTHETIC DESIGN CHANGES: Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Claims 16 and 23, having the same scope and elements of claim 1, are rejected for the same reasons.

Claim 8:  The combination of Junqua, Raffi, and Kim, teaches the electronic device of claim 1.  The combination of Junqua, Raffi, and Kim, does not teach the one or more programs further including instructions for: in accordance with a determination that the user input represents a zoom-out command: displaying a count of calendar entries within a time interval.
However, Boni teaches the one or more programs further including instructions for: in accordance with a determination that the user input represents a zoom-out command: displaying a count of calendar entries within a time interval (at step 210 a zoom level of the calendar display is determined. A "zoom level" is defined herein as a format for displaying calendar data in a grid; zoom levels comprise a year view, a month view, a 2.times.2 view, a week view, and a day view, all of which are defined further herein [Boni, 0033]; Examiner's Note:  wherein touching various levels comprises various views of a calendar.  A calendar in and of itself provides functions of seeing the current date, week, month).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify the calendar interface invention of the combination of Junqua, Raffi, and Kim, to include the variable calendar zoom level feature of Boni.
One would have been motivated to make this modification to enable users to quickly switch between calendar views and to present users with a graphical effect of zooming in and out.  Such would help distinguish this product from other identical products by adding pretty transitions. MPEP 2144.04, I.AESTHETIC DESIGN CHANGES: Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Claims 17 and 24, having the same scope and elements of claim 1, are rejected for the same reasons.

Claim 9:  The combination of Junqua, Raffi, Kim, and Boni, teaches the electronic device of claim 8.  Boni further teaches wherein the time interval is a month or a year (at step 210 a zoom level of the calendar display is determined. A "zoom level" is defined herein as a format for displaying calendar data in a grid; zoom levels comprise a year view, a month view, a 2.times.2 view, a week view, and a day view, all of which are defined further herein [Boni, 0033]; Examiner's Note:  wherein touching various levels comprises various views of a calendar.  A calendar in and of itself provides functions of seeing the current date, week, month).
Claims 18 and 25, having the same scope and elements of claim 1, are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145